Exhibit 10.4

THIRD AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of September 15, 2020, by and between PACIFIC WESTERN BANK, a
California state chartered bank (“Bank”) and ADICET THERAPEUTICS, INC., a
Delaware corporation formerly known as Adicet Bio, Inc. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of April 28, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”). The parties desire to amend the Agreement
in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1)

Amendments.

 

  a)

A new Section 8.9 is added to the Agreement to read as follows:

8.9 Guaranty. If any guaranty of all or a portion of the Obligations, including,
without limitation, the Parent Guaranty (a “Guaranty”), ceases for any reason to
be in full force and effect, or any guarantor fails to perform any obligation
under any Guaranty or a security agreement securing any Guaranty (collectively,
the “Guaranty Documents”), or any event of default occurs under any Guaranty
Document or any guarantor revokes or purports to revoke a Guaranty, or any
material misrepresentation or material misstatement exists now or hereafter in
any warranty or representation set forth in any Guaranty Document or in any
certificate delivered to Bank in connection with any Guaranty Document, or if
any of the circumstances described in Sections 8.3 through 8.9 occur with
respect to any guarantor.

 

  b)

Exhibit A to the Agreement is amended by amending or restating, or adding, in
appropriate alphabetical order, as applicable, the following defined terms to
read as follows:

“Warrant” means that certain Warrant to Purchase Stock issued by Guarantor to
Bank dated as of September 15, 2020.

“Guarantor” means Adicet Bio, Inc., a Delaware corporation formerly named
resTORbio, Inc., and its successors and assigns.

“Parent Guaranty” means that certain Unconditional Secured Guaranty executed by
Guarantor in favor of Bank dated as of September 15, 2020.

 

2)

Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its terms. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement and the security
interest as granted as of the Closing Date continues without novation.

 

3)

Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct in all material respects as of
the date of this Amendment (provided, that those representations and warranties
expressly referring to another date shall be true and correct in all material
respects as of such date, and provided further that any representation or
warranty that contains a materiality qualification therein shall be true and
correct in all respects). No Event of Default or failure of condition has
occurred or exists, or



--------------------------------------------------------------------------------

  would exist with notice or lapse of time or both under the Agreement or any
other Loan Document. A true and correct copy of each of Borrower’s and
Guarantor’s certificate of incorporation and bylaws, as in effect as of the date
of this Amendment have been delivered to Bank.

 

4)

This Amendment and any documents executed in connection herewith or pursuant
hereto contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings, offers
and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

 

5)

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

 

6)

The terms of Article 11 of the Agreement are incorporated herein by this
reference, mutatis mutandis.

 

7)

As a condition to the effectiveness of this Amendment, Bank shall have received,
in form and substance satisfactory to Bank, the following:

 

  a)

this Amendment, duly executed by Borrower and Bank;

 

  b)

the Warrant, duly executed by Guarantor and Bank;

 

  c)

the Parent Guaranty, duly executed by Guarantor, along with an officer’s
certificate of Guarantor with respect to incumbency and resolutions authorizing
the execution and delivery of the Parent Guaranty;

 

  d)

the Certificates for the Shares of Borrower, together with Assignment separate
from Certificates, duly executed by Guarantor in blank;

 

  e)

duly executed copies of all agreements, documents and instruments entered in
connection with that certain Agreement and Plan of Merger dated as of April 28,
2020;

 

  f)

a financing statement amendment (Form UCC-3) for Borrower;

 

  g)

a financing statement (Form UCC-1) for Guarantor;

 

  h)

updated Certificate of Incorporation and Bylaws for each of Borrower and
Guarantor in connection with the name change;

 

  i)

payment of Bank Expenses, which may be debited from any of Borrower’s deposit
account maintained with Bank; and

 

  j)

such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ADICET THERAPEUTICS, INC.       PACIFIC WESTERN BANK By:  

/s/ Stewart Abbot

      By:  

/s/ Steve Kent

Name:  

Stewart Abbot

             Name:  

Steve Kent

Title:  

Chief Operating Officer and Chief Science Officer

      Title:  

Vice President

[SIGNATURE PAGE TO THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT]